SCHWARZER, Senior District Judge,
Dissenting:
I respectfully dissent. The majority opinion’s analysis misconceives the issue and its citations do not support its conclusion.
We must begin by identifying the underlying right at issue. Knox claims that the defendants interfered with her right to pursue her profession as a lawyer. That such a right exists is beyond question. See, e.g., Gabbert v. Conn, 131 F.3d 793, 800-01 (9th Cir.1997) (“the Fourteenth Amendment protects an individual’s right to practice a profession free from undue and unreasonable state interference ... ”), rev’d on other grounds, 526 U.S. 286, 119 S.Ct. 1292, 143 L.Ed.2d 399 (1999); see also Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 570-73, 576-77, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972). The question this case raises is whether CDC’s withdrawal of Knox’s legal mail and visitation rights at all CDC facilities and with all CDC inmates constitutes an unreasonable interference.
The second amended complaint alleges that in 1997, CDC refused Knox’s request for a legal visit with her client, Anthony Oliver; that in October 1997, she sent legal mail to her client, Gary Lee Miller, which was not delivered to him but was instead returned to her by CDC; that in April 1997, CDC prevented her from seeing her client, Michael Collins; and that in June 1997, she sent a legal document to her client, William Packer, through the regular mail, which was not delivered but instead returned to her by CDC. This action was filed on July 21, 1997, well within one year of these four incidents.1
The majority holds the action barred because it was filed more than one year after receipt of the 1996 letter from CDC extending Knox’s prior suspension and withdrawing her legal mail and visitation rights at all CDC institutions and with all CDC inmates. It does so based on the rationale that Knox’s claim asserts only a continuing impact of a past violation and is thus not actionable. But its reliance on the decision in Delaware State College v. Ricks, 449 U.S. 250, 101 S.Ct. 498, 66 L.Ed.2d 431 (1980),2 is misplaced. Ricks charged that the College had discriminated against him when it denied him tenure. It was the College’s policy to give junior faculty members denied tenure a terminal contract to teach for one additional year, and Ricks was offered and accepted just such a contract. He later filed an EEOC charge and a § 1983 action. The Court held that his actions were barred because the time began to run from the unlawful employment practice which was the denial of tenure, not the end of the one-year terminal contract. Id. at 257, 101 S.Ct. 498. Notably, it stated, “It appears that termination of employment at Delaware State is a delayed but inevitable, consequence of the denial of tenure.” Id. But CDC’s various denials of access, albeit ref*1017erenced to the earlier letter, were not “a delayed but inevitable consequence” of the earlier announcement. They were the result of contemporary decisions, i.e., to reject visitation requests or to return mail, and each constitutes a separate and independent violation of Knox’s right to practice her profession without regard to the continuing violation theory.3
To the extent the continuing violation doctrine is relevant here at all, it is relevant only to otherwise actionable incidents occurring more than one year before the filing of the action, i.e., the 1996 letter.4 Gutowsky v. County of Placer, 108 F.3d 256 (9th Cir.1997),5 is squarely applicable. Gutowsky alleged an “ongoing practice and policy that denied opportunity to women to move into the equipment operating positions.” Id. at 259. Citing Reed v. Lockheed Aircraft Corp., 613 F.2d 757 (9th Cir.1980),6 the court said,
Gutowsky presents specific examples of discrimination which “are not the basis of her charge of discrimination” but rather “are but evidence that a policy of discrimination pervaded [her employer’s] personnel decisions.” Indeed, Gu-towsky contends that the widespread policy and practices of discrimination of which she complains continued every day of her employment, including days that fall within the limitation period.
Id. at 260 (citation omitted). Similarly, Williams v. Owens-Illinois, Inc., 665 F.2d 918 (9th Cir.1982),7 compels reversal of the judgment below. There, the court held that the trial court erred in holding “that the continuing violations doctrine did not apply to discriminatory placements or denials of promotions,” stating:
The reason is that appellants were entitled to base claims on such discriminatory acts if they could show that these acts continued as violations because the supporting discriminatory policy carried forward into the limitations period and had its effect on employees.
Id. at 924. So here, Knox is entitled to base claims on the unlawful denial of access if she can show that the 1996 determination to exclude her continued as a violation because this supporting unlawful policy carried forward into the limitations period and had an effect on her.
The majority’s error lies in its confusion between termination cases in which the unlawful act is complete and subsequent consequences are not actionable, and a case such as this where the unlawful conduct is ongoing. This is clearly shown by Grimes v. City and County of San Francisco, 951 F.2d 236 (9th Cir.1991),8 in which the court said:
*1018The Supreme Court has held that the continuing violations doctrine does not give new life to time-barred termination related claims, even where the effects of the termination are not, as here, immediately felt. Delaware State College v. Ricks, 449 U.S. 250, 258, 101 S.Ct. 498, 504, 66 L.Ed.2d 481 (1980) (citing Abramson v. University of Hawaii, 594 F.2d 202, 209 (9th Cir.1979)).9
This court has also held on several occasions that the continuing violations doctrine does not apply to employee termination cases. The continuing violation doctrine is intended to allow a victim of systematic discrimination to recover for injuries that occurred outside the applicable limitations period, as where an employee has been subject to a policy against the promotion of minorities. Williams v. Owens-Illinois, Inc., 665 F.2d 918, 924 (9th Cir.), cert. denied, 459 U.S. 971, 103 S.Ct. 302, 74 L.Ed.2d 283 (1982).
Id. at 238 (emphasis added). See also Hoesterey v. City of Cathedral City, 945 F.2d 317, 320 (9th Cir.1991) (holding that “the simple notification that [plaintiff] was being discharged at a later date would not be sufficient to trigger the statute of limitations period”).10 So here, the simple notification that legal mail and visitation rights were being withdrawn would not be sufficient to trigger the statutory period on subsequent denials of constitutional rights.
I agree that, to the extent Knox relies on a continuing violation, she must “state facts ‘sufficient ... [to] support[ ] a determination that the “alleged discriminatory acts are related closely enough to constitute a continuing violation,” ’ and that one or more of the acts falls within the limitation period.” See supra p. 1013, quoting DeGrassi v. City of Glendora, 207 F.3d 636, 645 (9th Cir.2000) (citation omitted). The acts complained of are closely related because all flowed from the 1996 letter and several fell within the limitations period. Thus, the predicate for application of the continuing violation theory is established, at least to the extent necessary to survive the motion to dismiss.
I would reverse and remand for trial.

. This list does not include the July 30, 1996, modification of the ban as to death row client Lucky, which Knox also alleges falls within the applicable one-year period.


. Cited supra pp. 1013-1014.


.At oral argument, counsel for defendants conceded that if the earlier letter had not been sent, each application of CDC's exclusionary policy during the statutory period would be actionable. Even aside from that concession, suppose CDC had adopted a regulation in 1996 to bar attorneys such as Knox from access to inmates. It surely would not be said that the statute of limitations runs from the adoption of the regulation rather than from its application in particular cases. See, e.g., Kuhnle Bros., Inc. v. County of Geauga, 103 F.3d 516, 521-22 (6th Cir.1997) (“A law that works an ongoing violation of constitutional rights does not become immunized from legal challenge for all time merely because no one challenges it within two years of its enactment.”). For that matter, it is highly unlikely that a court would have entertained a § 1983 action based solely on issuance of the 1996 letter.


. Even if the majority's analysis were correct, therefore, the judgment would have to be reversed.


. Cited supra p. 1013.


. Cited supra p. 1013.


. Cited supra p. 1013.


. Cited supra p. 1013.


. Cited supra p. 1013.


. Cited supra pp. 1013, 1015-1016.